PER CURIAM.
Claiming defendants were ineligible to be sentenced as youthful offenders, the state appeals the sentences ordered in the instant cases. We reverse.
The defendant juveniles were charged with and pled guilty to attempted murder with a deadly weapon and, over the state’s objection, sentenced under the Youthful Offender Act. According to section 958.-04(l)(c), Florida Statutes (1989), that act specifically excludes persons found guilty of life felonies. Where a firearm is employed in an attempted murder, as in the instant case, the offense is reclassified to a life felony. § 775.087(1), Fla.Stat. (1989). Therefore, the trial court erred in sentencing these defendants as youthful offenders.
Accordingly, the convictions and sentences are reversed with directions that on remand defendants be permitted to withdraw their pleas as they were made based upon the illegal sentences promised.
Reversed and remanded.